Peters, C. J.
In making up the exceptions in this case several questions were raised by the defense, no one of which seems to have been relied on at all in the argument, excepting that involved in the position of counsel that, in an action by a collector for the collection of taxes, it is not competent, for proving the assessment of taxes upon the person sued, to produce merely the lists of taxes which were committed with accompanying warrant to the collector by the assessors ; but that to sustain the action other record evidence should be produced. This position of the defense cannot be sustained.
By R. S., c. 6, § 97, the assessors are required to assess upon the polls and estates in their towns all town taxes and their due proportions of any state or county tax: make perfect lists thereof under their hands ; and commit the same to the collector or constable of their town, with a warrant under their hands as *122prescribed by the statute. Such a list and warrant were the evidence presented in proof of the alleged assessment in the present case.
By section one hundred of the same chapter it is provided that the assessors shall make a record of their assessments, and of the invoice and valuation from which they arc made, and that they shall, before the taxes are committed to the officer for collection, deposit it, or a copy thereof, in the assessor’s officer, if any, and otherwise with the town clerk.
Now, the papers committed to the collector’s hands are just as much original papers as are those to be filed in the office of the assessors. Each set is original evidence of what is contained in them. Two sets are made so that either could be made available in case of error in or loss of the other. Bath v. Whitmore, 79 Maine, 182.

Exceptions overruled.